     Case 1:20-cv-01038-NONE-BAM Document 13 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                           No. 1:20-cv-01038-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS RECOMMENDING
13           v.                                          DENIAL OF PLAINTIFF’S MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
14    SANTORO, et al.,
                                                         (Doc. Nos. 7, 8)
15                       Defendants.
                                                         TWENTY-ONE (21) DAY DEADLINE
16

17          Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on July 27, 2020. (Doc. No. 1.)

19   On August 14, 2020, plaintiff filed a motion to proceed in forma pauperis together with a

20   certified copy of his inmate trust account statement. (Doc. No. 7.)

21          On August 17, 2020, the assigned magistrate judge issued findings and recommendations

22   that plaintiff’s application to proceed in forma pauperis be denied and that plaintiff be required to

23   pay the $400.00 filing fee in full to proceed with this action because he is subject to the three

24   strikes bar pursuant to 28 U.S.C. § 1915(g) and because the allegations of his complaint do not

25   satisfy the “imminent danger of serious physical injury” exception to § 1915(g). (Doc. No. 8.)

26   Those findings and recommendations were served on plaintiff and contained notice that any

27   objections thereto were to be filed within fourteen (14) days after service. (Id. at 3.) Following

28   an extension of time, plaintiff filed a second motion to proceed in forma pauperis on August 26,
                                                        1
     Case 1:20-cv-01038-NONE-BAM Document 13 Filed 09/21/20 Page 2 of 2

 1   2020, (Doc. No. 11) and objections to the pending findings and recommendations on September

 2   2, 2020, (Doc. No. 12).

 3          As discussed in the findings and recommendations, the allegations of plaintiff’s

 4   complaint arise out of injuries plaintiff suffered while housed at North Kern State Prison, and his

 5   claims in this action are brought against employees of North Kern State Prison. However, at the

 6   time the complaint was filed, plaintiff was housed at Pelican Bay State Prison. Plaintiff’s

 7   objections do not address this issue regarding how he was in “imminent danger of serious

 8   physical injury” when his complaint was filed if he was then incarcerated at a different prison.

 9   Instead, plaintiff merely re-allege his underlying claims regarding the actions allegedly taken by

10   staff at North Kern State Prison.

11          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

12   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

13   objections, the court concludes that the magistrate judge’s findings and recommendations are

14   supported by the record and proper analysis.

15          Accordingly,

16          1.      The findings and recommendations issued on August 17, 2020, (Doc. No. 8), are

17                  adopted in full;

18          2.      In accordance with 28 U.S.C. § 1915(g), plaintiff’s applications to proceed in

19                  forma pauperis (Doc. Nos. 7, 11) are denied; and

20          3.      Within twenty-one (21) days following the date of service of this order, plaintiff
21                  shall pay the $400.00 filing fee in full to proceed with this action. If plaintiff fails

22                  to pay the filing fee within the specified time, this action will be dismissed without

23                  further notice.

24   IT IS SO ORDERED.
25
        Dated:     September 20, 2020
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                        2
